UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7632



DAVID FELTON,

                                             Petitioner - Appellant,

          versus


ERNEST SUTTON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-99-928-1)


Submitted:   March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Felton, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Felton seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    Felton v. Sutton, No. CA-99-928-1 (M.D.N.C.

Oct. 17, 2000).    We also deny Felton’s motion to proceed in forma

pauperis.     Finally, we dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2